Case 3:17-cr-00072-RGE-SBJ Document 67 Filed 08/06/20 Page 1 of 20

 

 

 

~ “AUG 063 2020
Jack. Coleman... cf . ~ Sis ie BT Coumy
Movant, Case. Nb. 3; 17. -C.-00072-RerE-SBI_|

a. | a Beb Soa. Geedgame Fhinger
U nitec Stockes of Non ecieQ. fe. beck eee ee oe een d
Us ndeot . ee

 

pan en Lamm tha Cinat bhp fle, dn OLLEAMORLD
Udicth 1%.U.S.C. § BSB ACHAD(AD

Mase Loman ch lack. Eelemony pag aty ind —
__ amd the C. A.R.E. Och tiwaa “ete! ollous don derma.
Aaa 2 Core oneal Aegyavsdiing, nompagaionata release fon

_ —— Cam pads Cin tum ALOML9A 2, 7 Anthrding, , Auk not
__hioniked 2 Ao that Curent Cavid=14 k a» Ond Af, b

/ fhe naa Han file 4. .

gh Foe pene On. wat 1h an ne tui vmelian. -
- ecfasopan OF China Ais and month duaess Lhe,

 

   

      
 
 
   

   
Case 3:17-cr-00072-RGE-SBJ Document 67 Filed 08/06/20 Page 2 of 20

; hip seteoaodl soak death, 04. Shon Peonr_oarlrame Af, Ag.

Te dananteite the olouss sak We pci itenvtar hier.

 

 

 

 

 

 

 

 

 

 

 

 

 

A. fdtlimen oles anhhecn ten eons Aulh .
ow  Onedeitinel 5 ond suadt Zeke. Anpeclionas. 24 apatna’
oo ie Conditiven Conn Choe, on tarteas dno =pareen. Aiea...
oo. Covid, Tuc tom cle Luo se easrliats cuore 0...

 
Case 3:17-cr-00072-RGE-SBJ Document 67 Filed 08/06/20 Page 3 of 20

— Other ConmdliblenS ti nc ne

 

 

5. Pctttienen. Iron, adn Aree. pereorlload, “Omepraccle”. -
Aon Anon cid Mf bugs And... -

 

 

 

 

 

 

 

 

 

2 ADLE BAL States ee

ae ats a hee ob Mua Eos

 

 

 

   

 

_— _taben. sdnantag a panel of. ‘le anaaymann as
——Hibanad Jag she BOP. “Fon datas Ine dons Ie Ron ——
ond tonpreleal Aor folhesasngy ae

—_. _® Tob Pastnershie3 Ce - ieee nes ene set en ene
__. (®) (noodniaht to Tnsomniay een nett
(2) Stratesic Fatherhood 92
(D). Deg Abuse EducatienCovrses) 0 ee

 
Case 3:17-cr-00072-RGE-SBJ Document 67 Filed 08/06/20 Page 4 of 20

__(E) DiscipleshiP Explored see
_(F) TA) User Tnsteuelons amd. oo .
(ww) Peye hy Garou Cognitive SKINS... _ ne

 

 

 

— Covid-19 ot Pevin ECs.

 

 

 

prawn Angad. Apreadar Lostiwt Aaa . AO\

Aneyiin> apo AatoeiA2s gon, Ons Of Dds Amseuliiya Oy

 

 

 

 

 

 

Dhak amanrante Com pone _ van ote. Oe we dank.
Case 3:17-cr-00072-RGE-SBJ Document 67 Filed 08/06/20 Page 5 of 20

 

 

 

 

 

 

 

_ sow, Lee Coleman, ‘pro-Se_ .
Rea. Ao. IBIS 5- B30
ECL Pe Kin
p O, Qox 5OOO
Pekin, TL @\S55

 

 

Cibpeate oh Aovutes

—AreaTigsy todd shone. ploevdlo tops. potay ob Ti £4880 (DL
_anodion Ana The. mpgsd json oF ECT Pekan ac deeuary,
“Pte Uk, Deakact Coavth fas the, Laacthawn Mabuctoh
— dowry. om. Aqua. So Aerie .Cf5- Posegisat 20.305 200. Ho.

—asaled 1 tnasolepes dunn postings psans Poudl. oe

et Wek Lee Coleman .

 

 

 

 

 

 

Page Be Bo
Case 3:17-cr-00072-RGE-SBJ Document 67 Filed 08/06/20 Page 6 of 20

 

 

 

 

meen

(DATE REVIEWED: 12/3/19
INSTITUTION: FCI Pekin UNIT; JAI
INMATENAME: _Coleman, Jack REG NO: 18185-030

 

FIRST STEP ACT (Circle One): ELIGIB / INELIGIBLE
RECIDIVISM RISK LEVEL (Circle One): LOW MEDIUM ~ HIGH
 

Case 3:17-cr-00072-RGE-SBJ Document 67 Filed 08/06/20 Page 7 of 20

COMPASSIONATE RELEASE OR HOME CONFINEMENT UNDER THE FIRST STEP ACT
CRITERIA FOR CONSIDERATION - BOP PROGRAM STATEMENT No. 5050.47(7)

Jack Coleman, Inmate No. 18185-030 _, hereby applies for compassionate release:
pursuant to BOP Program Statement No. 5050.47(7), and the provisions of the First
Step Act. The First Step Act allows an inmate to apply to the Warden of the in-
stitution in which he is confined requesting compassionate release. And, if after
one month, that prisoner receives no response for the Warden, the inmate may then
file a motion directly to the courts seeking such compassionate release. This
submission is my formal request to the Warden of FCI Pekin, submitted as of the
date of the attached Certificate of Service -

In accordance with the program statement, for all request, the following criteria
should be considered:

(a) Nature and Circumstances of Inmates Offense:

Mc. Coleman was charged with production of child pornography. His crime
consisted of simply taking photos of individuals that had not yet reached
age of 18. There was no distribution of any kind, Mr. Coleman plead
guilty and accepted responsibility. Therefore, he is considered a non-
violent, low risk offender, and has been scored by the BOP as having a
minimum risk‘of. reoffending should he be released.

(b) Criminal History:

Mr. Coleman is 66 years of age. He was 64 at the time of his conviction,
and has no prior criminal record. His present conviction represents a
single blemish on what is a long law abiding life.

(c) Coments of Victim:

There are no victim impact statements related to this case.
(d) Unresolved Detainers:

Mr. Coleman has no unresolved detainers.
(e) Supervised Release Violations:

Mr. Coleman has never been on Supervised Release, and therefore, he
has no Supervised Release violations.

(£) Institutional Adjustment:

Mr. Coleman has had excellent institutional adjustment and has maintained

-1-
=~" Case 3:17-cr-00072-RGE-SBJ Document 67 Filed 08/06/20 Page 8 of 20

(g)

(h)

"clear conduct!" He has also excelled in his position as a Unit Orderly.
Disciplinary Infractions:

Mr. Coleman has had no disciplinary infractions.

Personal History:

Mr. Coleman has lived a long and productive life. He has been married
twice, and has two daughters ages 42 and 43. He also has 5 grandchildren.
These include a granddaughter who is 19 years of age and currently.in
college at the University of Iowa, he also has four grandsons, three of
which are currently in high school and include Twins age 17, one 16 year
old, and one age 10. All are on the honor roll.

Mr. Coleman has been gainfully employed, and has worked since age 9 when
he began working with his mother. He has worked on the farm since the

_ 4ge of 15, and has continued to assist on the farm all of his life. In

(i)

addition to that, he worked for Oakville Feed & Grain for 19 years where

he ran a construction crew for the building of swine confinement buildings.
Other duties included running a sprayer truck and driving semi trucks

over 4 states. While there he was a volunteer EMT and Firefighter for 15 years.

In other times I was employed at Monsanto where I worked for 19 years

as a Chemical Technician, working a 3 rotational shift. For the last 5

years he was in charge of a crew, mixing and filling orders for product.
My Shipping and receiving department handeled orders up to a°Million
dollars. I was in charge of this department and was awarded "specialist."

Lastly, for over 30 years I was an emergency medical technician &
fireman, and I was on call 24/7. I attended the Texas A&M fire school,
and I have many hours of medical training in emergency response. With
my training and experience I was able to teach newcomers the protocols
that we had at the Monsanto plant. I also worked with a rescue team
and ambulance.

Lenght of Sentence:

For this first and only offense, Mr. Coleman was sentenced to 30 years
incarceration.
 

Gp)

(k)

(1)

(m)

Case 3:17-cr-00072-RGE-SBJ Document 67 Filed 08/06/20 Page 9 of 20

Inmate's Current Age:
Mr. Coleman is currently 66 years of age.
Inmates Age at Time of Offense and Sentencing:

On the date of the instant offense, Mr. Coleman‘was 62 years old.
He was 65 years of age at the time of sentencing,

Inmates Release Plan (Employment, Medical, & Financial):

Upon release, Mr. Coleman will be initially living with one of his
sisters who lives in Peoria, Illinois. Then he will move into a home
~that he plans to build: on a peice of property that he is in the process
of buying from his daughter. Which is right across the highway from her.

As far as Mr. Coleman's finances, he is retired and received a monthly
check from Social Security. Additionally, he has the income from his

401K and pension He also plans to still work on the farm which he loves
to do, running a corn/bean planter, and he will help his son in law raise
cattle.

In regards to medical coverage. Mr. Colemans primary insurance will be
Medicare, and if he needs a secondary insurance he will consult his last
medical insurance company concerning what plans might be available.

In short, Mr. Coleman's finances are more than enought for him to live
on, and to build a home, without supplemental income from Social Security.
The Farming is just something that he enjoys along with wood working. So
Mr. Coleman will also have a wood shop (like he had before his arrest)
that will also provide additional income.

Whether Release Would Minimize the Severity of the Offense:

In this case, to release Mr. Coleman would not undermind the severity of
his offense. Again, his was simply possession of pictures, and this is his
only offense. He is non-violent, the BOP has scored him as having a low

_of reoffending, he has a loving family, adequate income, and has always

express remorse for his offense. He is a Christian, who has asked for
forgiveness, and he prays daily for all that have been effected by this
case, to include his family, and most importantly the victims.

-3-
ee Case 3:17-cr-00072-RGE-SBJ Document 67 Filed 08/06/20 Page 10 of 20

(n)

(o)

Lastly,

Support from Family:
Please see attached letter from family
Will Release Result in Cost Savings to the BOP:

For the:fiscal year 2017, the average annual cost of incarceration of
incarcerating a federal inmate was $36, 299.25. The average cost of
an inmate in a Residential Reentry Center was $32,309.80 (See Federal
Register, Vol. 83, pg. 18863).

While the Federal Register does not provide to date, the cost of home
confinement, there is no question that home confinement would be sub-

Stantially less than the cost of either incarceration or reentry

placement. Additionally, I am currently on high blood pressure medica-
tion, medication for acid reflux, kidney stones and high cholesterol.

I was told by doctors here that I will eventually need surgery for a
Hyeidel Hernia, and-for removal of kidney stones.

I also receive 3 shots a month for cholesterol which Dr. Le Ho has
informed me are very expensive. Each shot is in the neighborhood of
$1000.00 per month. So Therefore, placing Mr. Coleman on home confine-

ment through Compassionate Release, would be a substantial cost savings
to the FBOP.

Mr. Coleman would like the court and/or the Warden to consider that’ he is

truly sorry for any hurt that he has caused anyone. As you can see from his life,
he is not someone that lacks respect for the law. He was and is a family man.

A father and a grandfather, a husband and a volunteer fire fighter, a paramedic
and a farmer. If he should be so blessed to be given a chance to resume his life,
a life in which was otherwise law abiding and satisfying, he will not reoffend,

and he will never let either his family or community down again.

Please consider Mr. Coleman for Compassionate release.

cc: file Tae Coleman, Requester

page 4 of 4
 

Case 3:17-cr-00072-RGE-SBJ Document 67 Filed 08/06/20 Page 11 of 20

J Yack Coleman, de corti that § hone avr

th. tttawheal + pacrronaty,
aceite the Bie tel peed Oe oenn
am Hui, LS oloy of Apr, 2040,

Sack Coleman
Rey, No, 18 185-030

 

D-20n irs

PS. Mabe 9 Coctlsate of Armed dein and
 

 

|
Case 3:17-cr-00072-RGE-SBJ Document 67 Filed 08/06/20 Page 12 of 20

— Certificate

This certificate is awarded to

J at Coleman

For successful completion of the Bible study course:

 

Discipleship Explored
Federal Bureau Of Prisons
Pekin, Illinois
Religious January 23, 2020

clare Rodney +e

Leader

Philippians 6 ...being confident of this, that He who began a
good work you will carry it on to completion until the day of
Christ Jesus!
Case 3:17-cr-00072-RGE-SBJ Document 67 Filed 08/06/20 Page 13 of 20

SSS USGS SU SISSIVSI

t p sapuaffo ay
Zasngy sniq ay],

BOLE §

Gg
2
:
si

djay 0} $1 Wns

 
Case 3:17-cr-00072-RGE-SBJ Document 67 Filed 08/06/20 Page 14 of 20

 

 

   

| Jobs Partnership

Offering a helping hand

 

Certificate of Completion
Jack L. Coleman

Keys to Personal and Professional Success

 

 

presented by
| ;
J abs Partnership
| || | z
| December 19%, 2019 . e.
Robert Roulds (Gary English
Facilitator Facilitator
AY
nS

i

Je

ce

ene

 

 

 

 
17-cr-00072

Case 3

SBJ Document 67 Filed 08/06/20 Page 15 of 20

-RGE

 

 

 

Religious
Services

 

 

 
Case 3:17-cr-00072-RGE-SBJ Document 67 Filed 08/06/20 Page 16 of 20

See

6K

gieesees

          

     

hi

S. Rhodes, MSW, Specialty Treatment

;

     
     

‘ sau OF P risons

 

 
 

Case 3:17-cr-00072-RGE-SBJ Document 67 Filed 08/06/20 Page 17 of 20

 

Individualized Reentry Plan - Program Review (Inmate Copy) SEQUENCE: 02121095
Dept. of Justice / Federal Bureau of Prisons Team Date: 06-17-2020

 

Plan is for inmate: COLEMAN, JACK LEE 18185- 030

 

Facility: PEK PEKIN FCI

Proj. Rel. Date: 02-22-2043

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name: COLEMAN, JACK LEE Proj. Rel. Mthd: GCT REL
RegisterNo.: 18185-030 DNA Status: PEK05866 / 08-23-2018
Age: 66
Date of Birth: 07-28-1953

Detainers:” o WE no Ba et SNe

[Detaining Agena Remarks |

NO DETAINER

Current Work ‘ Assignments. eee oe mo 2S : helen

[Fact Assignment Description Start |

PEK IA1 ORD FCI IOWA 1 UNIT ORDERLY 02-27-2019

Current Education Information ©. Loe oe

Facl Assignment Description Start

PEK ESLHAS ENGLISH PROFICIENT 08-20-2018

PEK GED HAS. COMPLETED GED OR HS DIPLOMA 08-20-2018

Education.Courses co ce ee ,

(SubFaci Action Description Start Stop |

PEK Cc R2-REL SERV. JOB PARTNERSHIP 12-09-2019 42-09-2019

PEK c R6-SAY GOODNIGHT TO INSOMNIA 09-04-2019 11-06-2019

PEK c R6-PARENTS & THEIR CHILDREN 09-05-2019 10-24-2019

PEK c ILL USER INSTRUCTION 06-11-2019 06-1 1-2019

PEK c PSYCH GROUP COGNITIVE SKILLS 01-09-2019 02-27-2019

Discipline History (Last 6 months) *. een Dees. wee

|Hearing Date Prohibited Aals |

** NO INCIDENT REPORTS FOUND IN LAST 6 MONTHS **

Current Care Assignments. =. *- CT me

[Assignment Description Start |

CARE1-MH CARE1-MENTAL HEALTH 10-23-2018

CARE2 STABLE, CHRONIC CARE 08-17-2018

Current Medical Duty Status Assignments. PRA mo

(Assignment Description Start |

NO PAPER NO PAPER MEDICAL RECORD 08-17-2018

REG DUTY NO MEDICAL RESTR--REGULAR DUTY 08-22-2018

YES FS CLEARED FOR FOOD SERVICE 08-22-2018

Current Drug Assignments ee

[Assignment Description Start
- DAP DIAG DRUG ABUSE DIAGNOSIS PENDING 04-15-2020

ED COMP DRUG EDUCATION COMPLETE 02-27-2020

NR WAIT NRES DRUG TMT WAITING 07-19-2019

FRP Details. ~~ Me -

 

[Most Recent ‘Payment F Plan

FRP Assignment: COMPLT  FINANC RESP-COMPLETED

Start: 09-04-2018

 

 

Inmate Decision: AGREED $25.00 Frequency: QUARTERLY

Payments past 6 months: $0.00 Obligation Balance: $0. 00

Financlal Obligations) are a : :
[No. Type Amount Balance “ayabie— Status |
1 ASSMT $100.00 $0.00 IMMEDIATE COMPLETEDZ

Payment Detalls.

* NO ADJUSTMENTS MADE IN LAST 6 MONTHS **

 

Sentry Data as of 06-14-2020

Individualized Reentry Plan - Program Review (Inmate Copy)

Page 1 of 3
 

Case 3°17-Cr-00072-RGE-SBJ Document 6/7 Filed 08/06/20 Page 18 of 20

 

 

 

 

 

Individualized Reentry Plan - Program Review (Inmate Copy) SEQUENCE: 02121095
Dept. of Justice / Federal Bureau of Prisons Team Date: 06-17-2020
Plan is for inmate: COLEMAN, JACK LEE 18185-030
Most Recent Payment Plan |
Trust Fund Deposits - Past 6 months: $1,294.00 Payments commensurate? Y¥
New Payment Plan: [** No data ** |

 

Progress since last review

 

Completed the foltowing classes since last review: none
Currently enrolled in the following classes: none

Did not complete the following classes: none

Employed in: Unit orderly

Work performance: good

Maintains regular communication with family/friends

Currently on the waiting list for NRES Drug TMT.

Has maintained clear conduct since last review. °

Does not continue to participate in pre-release savings account.

 

Next Program Review Goals’

Participate in additional academic and computer related courses as well as ACE classes by 12/2020.

Maintain above average work performance in position through 12/2020.

Continue to maintain communication with family/iriends through 12/2020

Participate in Non-Residential Drug Abuse Program by 12/2020.

Continue to maintain clear conduct and make appropriate choices through 12/2020.

Participate In TRULINCS savings plan by making monthly deposits (10%) based on the $ received in past 6 months.
Maintain good personal hygiene/sanitation through 12/2020,

 

 

   

Complete additional ACE, academic and computer related courses to Improve computer skills by 6/2021.
Complete Non-Residential Drug Abuse Program by 6/2021.

 

 

RRC/HC Placement

 

No.

 

 

 

Management decision - Projected release date 9/19/2043. Too far from release date..
| Finence/Poverty Screen 1/13/2020 $316,371 assets $241,973 liabilities noted in PSR NO financial/poverty skills need . |

 

 

Sentry Data as of 06-14-2020 Individualized Reentry Plan - Program Review (Inmate Copy) Page 2 of 3
 

Case 3:17-cr-000/72-RGE-SBJ Document 67 Filed 08/06/20 Page 19 of 20

 

 

 

Individualized Reentry Plan - Program Review (Inmate Copy) SEQUENCE: 02121095
Dept. of Justice / Federal Bureau of Prisons Team Date: 06-17-2020
Plan is for inmate: COLEMAN, JACK LEE 189185-030
Name: COLEMAN, JACK LEE DNA Status: PEK05866 / 08-23-2018
Register No.: 18185-030
Age: 66

Date of Birth: 07-28-1953

 

Inmate (COLEMAN, JACK LEE. Register No.: 18185-030)

 

Date

 

Unit Manager / Chairperson Case Manager

 

Date ‘ Date

 

Individualized Reentry Plan - Program Review (Inmate Copy) Page 3 of 3
Anes Ce Joanna 18/85-C50

Federal, Ce roost foul ee ole aa iow
PO Fix: Seoo

Chi Be wisss-s

Tf *r_i\/ fry
RE VL Vi ey a

AUG 04 2020

FCI PEKIN
MAIL ROOM

Case 3:17-cr-00072-RGE-SBJ Document 67 Filed 08/06/20 Page 20 of 20

ermtaation «, ts onto Nie,
Pea ci
peastin.., pe,
= i an fo en

 

| Pauria, & PRE Bis eee wee

THE oF ale paae§ ———

eae oe ea
a TT

 

@ Jenk. Ges. Wistiet saat
Quvewport KA s7sol

Legal Ma: [

 

——————
